 

 

EEE

Case 20-10343-LSS Doc 3171-1 Filed 05/06/21 Page 1of7

 

April 28, 2021 fess

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

°°: Cen

Honorable Judge Silverstein:

| am writing to you to tell you the story of how the sexual abuse my son suffered as a young boy has
affected many lives.

My son and | were part of Cub Scout Troop II sponsored by Queen of the Rosary Church in Elk
Grove Village, Illinois in the 1980’s. | was a Den Mother to 8 cub scouts. We loved the program
and my son wanted to go all the way to become an Eagle Scout.

That changed drastically when we he graduated to a Boy Scout Troop. | was not involved with the
Boy Scouts in any way. My son’s father was not involved in his life, so he did not have a male figure
to participate with him in any Boy Scout events.

In the mid-80s, my son went to a Boy Scout camp in northern Illinois, near Wisconsin. The scouts
slept in 2 person tents and the Boy Scout leader insisted that my son sleep in his tent.

The Boy Scout Troop leader a and | can only imagine the terror he
felt. Upon arriving home from camp, he immediately told me he wanted to quit Scouts. | was
shocked; this was his life, as well as sports, like soccer and baseball.

He went from being an all American kid to a sad, depressed, and angry young boy. He was only 10
or 11 at the time.

| started to get phone calls from his teachers at school, as well as the guidance counselor and the
school psychologist. He was also becoming a terror at home, not doing his homework (he was a
very good student). The school was so concerned; they had me come into a conference with the
group mentioned above. They felt he needed counseling or psychotropic meds because of his
disruptive behavior. | sought therapeutic counseling for him, but he would not tell them much.

Later on, when he turned 13, he started doing drugs, drinking and tried to commit suicide by jumping
in front of a car. | again took him to a counselor, but nothing helped. He continued to sink into a
downward spiral as the years went on.

Desperate, | decided to move to Southern California to move in with my parents, when §iiiturned
15. That seemed to help for about a year because he spent time with his grandfather, who he
 

 

Case 20-10343-LSS Doc 3171-1 Filed 05/06/21 Page 2 of 7

father’s health started failing and he couldn’t spend as much time with I so he found another
group of friends and dropped out of high school.

Same story, drugs, drinking and started getting into trouble for petty theft and joyriding with friends in
stolen cars. He was sent to a youth detention center, where he stayed until he turned 17.

He moved back into my parent's home with me, and tried to find work, and completed his GED.

This lasted for less than a year. He became depressed and again tried to commit suicide. He went
to Riverside County hospital and had his stomach pumped. Although he survived, his spirits were
still in the dumps.

Out of the blue, his father called him from Tucson, AZ and invited him to visit. BE wanted to go,
so | drove him there. He then wanted to live with his dad, and | thought that might help him
straighten out. | reluctantly said OK.

That turned out to be a disaster, | found out from my former in-laws that his father was using and
selling drugs, and using i as a delivery man. | jumped in my car and dragged him back home to
Riverside, CA. | again got him to go to a counselor and it seemed to help for a short time.

He started hanging around a group of drug users and met a girl named I. She became
pregnant and was still doing drugs. [Moot into a fight, he hit her, and BR father
called the police. He was charged with drug possession, battery, assault and was sent to prison in
California.

He was in prison at age 18 and got out when he was 20.

In 1995, | decided to move to Colorado Springs, CO. My sister and her husband lived there and |
thought the change of location would help my son.

Guess what? Same story, met a group of people who did drugs, stole merchandise from stores,
and stole checks.

HEB vas convicted with possession of drugs, stolen IDs, mail theft, etc. and so on ....... again, he
was returned to prison.

Fast forward, he would get out of prison, Stay out for a while, try to find a job, get depressed and turn
to drugs and theft to support his habit. He tried to commit suicide again by an overdose of pills.

| tried everything | could to help him, even paying thousands of dollars for inpatient drug treatment
programs over the years.

This has affected relationships with his family, his daughter (who barely knows him) aunts, uncles
and everyone who loves him.

In conclusion, his life has been terribly affected by this trauma he suffered has a child. My son finally
confessed to me about this abuse, he had been keeping it buried for all these years. While in the
various prison systems (State and Federal) he was seeing psychiatrists and counselors who were
trying to help him with this .........

 
 

 

EE SSS “ll
Case 20-10343-LSS Doc 3171-1 Filed 05/06/21 Page 3of7

My son got out in November, 2019 and was ina halfway house. He got a job, used drugs and failed
a mandatory drug test. Not wanting the same life, he started seeing a drug counselor on his own,
because the halfway house run by the GEO Group, would not send him. At his parole hearing, his
parole officer agreed to get him into an inpatient drug program before releasing him to home. The
only condition was no more failed drug tests. The halfway house performed a drug test on him 2
days after his parole hearing and before he was to enter the drug program. They told him that he
failed his test, and he was going back to prison. He was so distraught (because he knew the drug
test was incorrect) that he walked away from the halfway house and picked up new charges (drug
possession). | later found out that there was a “staff misconduct issue in that staff was not properly
labeling urine samples and those staff members were disciplined”. He was so close to coming
home.......

I'm hoping he gets out of prison before | Pass away. |’m now 70 and have hardly seen my only child,
for the past 25+ years. My heart is broken; when | think about the life he’s had so far. I’m sure my
Son was not the only one abused by this Boy Scout Troop leader monster.

This lawsuit is not just about compensation, that would help these men get the therapy and
specialized treatment they need and deserve.

This lawsuit is about shattered lives, families that have been destroyed, and hope that these brave
men that have come forward, many of them middle aged, will have some semblance of peace for the
rest of their lives.

Thank you for listening.

Kind regards,

 

 

 
a

 

Mhad 2 prtaticflat baksp ¢ tale
.
F +
mY
ns
“Oo
fi
x
\)
: SS
I

 
a ~.
nn |)

Case 20-10343-LSS Doc 3171-1 F

;
¥
&
v

Ne LUA ta
Me v

 
 

 

SE EEY"”EC OE

Case 20-10343-LSS Doc 3171-1 Filed 05/06/21 Page 7 of 7

 

| this is what looked like before he
went back to prison in H ~He got out
and went to a halfway house in November,

HB and was rearrested in January, ; |

He earned an Associates Degree while in
prison in 2016, graduating Summa Cum
Laude in his class.

| think he is finally making the connection
between his childhood trauma and his drug
addiction. | hope and pray that he gets the
help he needs in the future.

LL

 

 

 

 

 
